665 S.E.2d 87 (2008)
STATE of North Carolina
v.
Zerick Andrey JONES.
No. 318P08.
Supreme Court of North Carolina.
July 9, 2008.
Zerick Andrey Jones, Pro Se.
*88 Robert Montgomery, Special Deputy Attorney General, Ben David, District Attorney, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 7th day of July 2008 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, New Hanover County:
"Denied by order of the Court in conference, this the 9th day of July 2008."